Citation Nr: 1216577	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  96-24 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as secondary to the service-connected left knee disability.

2.  Entitlement to service connection for a left hip disorder, claimed as secondary to the service-connected left knee disability.

3.  Entitlement to service connection for a right knee disorder, claimed as secondary to the service-connected left knee disability.



REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from January 1970 to January 1974.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a September 1995 rating decision of the RO.

The Veteran testified at a hearing held at the RO before a Hearing Officer in September 1996, and later at a hearing held before the undersigned Veterans Law Judge in Washington, DC in December 1998.

The Board initially remanded the case to the RO in May 1999 for additional development of the record.

The Board denied the claims in a decision promulgated in September 2005.  The Veteran thereupon appealed the decision to the United States Court of Appeals for Veterans Claims (Court).

In August 2006, the Court issued an Order granting a Joint Motion for Remand (JMR) by the parties, vacating the decision and remanding the matters to Board for further action.

In April 2007, the Board remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for actions in compliance with the Order.  

In a May 2008 decision, the Board once again denied the Veteran's claims.  The Veteran appealed the decision, and the Court issued a March 2009 Order granting another parties' Joint Motion, vacating the May 2008 decision in part and remanding the issues of service connection for low back disability, and right knee and left hip disorders for compliance with the terms of the Joint Motion.

The Board then remanded the claims to the RO in May 2009 for actions in compliance with the Order.

In a March 2010 decision, the Board once again denied the Veteran's claims.  The Veteran appealed the decision, and the Court issued an Order in October 2010 that granted the parties' Joint Motion, vacating the decision and remanding the matters for compliance with the terms of the Joint Motion.

The Board remanded the case to the RO for actions in compliance with the Court's Order in March 2011 and in February 2012.  

The appeal is being remanded to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

As noted, in August 2006, the Court granted a Joint Motion for Remand.  The parties agreed that the Board provided an inadequate statement of reasons and bases and that VA had failed to meet its duty to assist.  

Specifically, the parties agreed that the June 2002 examination request "telegraphed to the VA examiner, the adjudicator's preconception of the opinions expressed by Drs. Knox and Ford.  It was unclear from the May 2003 VA examination report whether the examiner was influenced by the adjudicator's comments."  

The parties agreed that, if the Board determined a new examination was needed, "then the Board and the RO should request a medical opinion from a board of VA orthopedists, that should not include Dr. Ford or the May 2003 examiner."

In May 2008, the Board issued a decision denying service connection for claimed left hip, right knee and spinal disorders.   

In March 2009, the parties submitted a second Joint Motion for Remand.  The parties agreed that a remand was necessary as VA had not complied with the terms of the previous Joint Motion for Remand in that the examination had been conducted by Dr. Ford.

In August 2009, the Veteran was examined by a nurse practitioner (NP).  The NP concluded that the Veteran's claim spinal, left hip and right knee problems were not caused by his left knee condition; specifically, the NP found that no functional impairment involving the spine, left hip or right knee existed and that the degenerative changes were more likely the result of aging than biomechanical alteration resulting from his left knee disability.  Dr. Ford cosigned this report.  

In September 2009, an examination request was issued requesting a different physician to co-sign the examination report.  In October 2009, a different physician co-signed the report, and an addendum was issued that noted that he had reviewed the claims file and concurred with the report.  

In February 2010, the Veteran's attorney asserted that the Board had not complied with the previous Remand request because the Veteran had not been afforded a VA examination or a medical opinion that did not involve Dr. Ford.

In March 2010, the Board issued a decision denying the claims.  In October 2011, the Court issued an Order that granted a Joint Motion of the parties, vacating the decision and remanding the matters to the Board for compliance with the terms of the Joint Motion.  

The parties in this regard found that the Board primarily relied on the August 2009 VA examiner's opinion, even though an October 2009 addendum was of record.  

The parties, citing Stegall v. West, 11 Vet. App. 268, 271 (1998), found that the Board provided an inadequate statement of reasons or bases for its decision by not addressing whether VA had complied with the terms of prior Remands.

Specifically, the parties noted that, in part, the two Joint Motion for Remands required that "the Board and the RO should request a medical opinion from a board of VA orthopedists, which should not include Dr. Ford or the May 2003 examiner" if a new examination was needed.  

The parties concluded that the appeal should be remanded and that VA must "request a medical opinion from a board of VA orthopedists, which should not include Dr. Ford or the May 2003 VA examiner" in order to comply with the JMRs.  

It was also noted that to the extent that VA was unable to obtain an opinion from a board of VA orthopedists, the parties agreed that the Board must explain how the efforts of VA substantially complied with the directive of the October 2010 Joint Motion for Remand, August 2006 Joint Motion for Remand, and March 2009 Joint Motion for Remand.

In March 2011, the Board remanded the issues on appeal for compliance with the Joint Motion instructions, and the RO was specifically directed to "request a medical opinion from a board of VA orthopedists, which should not include Dr. Ford or the May 2003 VA examiner" in order to determine the nature and likely etiology of the claimed low back, left hip, and right knee disorders.  

The RO afforded the Veteran a VA examination in August 2011 and an addendum medical opinion was obtained in December 2011 as to the etiology of the claimed disabilities.  

However, the VA examination was conducted by an orthopedic physician, not a board of VA orthopedists.  An explanation from the RO was not provided as to why the Veteran was not examined by a board of orthopedists or whether this request could be accomplished or was feasible.  There was no discussion from the RO as to the efforts taken to substantially comply with the March 2011 remand.  

The U.S. Court of Appeals for Veterans Claims has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order, and it imposes on VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Thus, this matter must be remanded to the RO in order to obtain substantial compliance with the instruction of the March 2011 remand.   

In order to avoid a retelling of the bases for the original examination requests and prior Remands, a copy of the body of this Remand, as well prior Remands and Joint Motion for remands, must be provided to the examiner(s) before the rendering of any opinion.  

The RO should undertake to obtain any VA treatment records showing treatment for the claimed low back, left hip, and right knee disorders since March 2011.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to obtain the copies of all VA treatment records showing treatment of the claimed low back, left hip and right knee conditions since March 2011  

The RO should also notify the Veteran that he may submit medical evidence or treatment records in support of his claims.  

2.  After the receipt of any additional medical records requested in accordance with this Remand, the RO should take appropriate steps to schedule the Veteran for a medical examination by a board of orthopedists, on a fee basis if necessary, that does not include Dr. Ford or the May 2003 VA examiner in order to determine the nature and likely etiology of the claimed low back, left hip and right knee disorders.  

It is absolutely essential that this request be forwarded to the examiner(s) without any documentation suggesting a preadjudication by VA.

The Veteran's claims file should be made available to the examiner, and the examiner(s) is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner(s) should be performed.  These should include x-rays and range of motion studies of both the right and left knees, the low back, and the left hip, as well as a discussion of the presence and extent of any painful motion, functional loss due to pain, weakened movement, excess fatigability, and incoordination.

After reviewing the entire record and examining the Veteran, the board of orthopedists is requested to offer opinions as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has current low back, left hip or right knee disability that were caused or permanently worsened by the service-connected left knee disability.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

The claims folder and copies of the body of this Remand, as well as prior Remands and Joint Motion for Remands, must be provided to and reviewed by the examiner(s) in conjunction with the examination.  Such review must be noted in the examination report.  All findings should be provided in detail, and all necessary tests conducted.  

3.  If the RO is unable to afford the Veteran a VA examination by a board of VA orthopedists in accordance with these instructions because it is not possible or feasible, the RO should provide a full explanation and discussion of why the RO's efforts represented substantial compliance with the March 2011 remand instructions.  

4.  After completing the development to the extent possible, the RO should readjudicate the Veteran's claims of service connection in light of all the evidence of record.  If any benefits sought on appeal remains denied, the Veteran and his attorney should be provided with a fully responsive Supplemental Statement of the Case (SSOC), and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


